Citation Nr: 0009773	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-29 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for partial 
amputation, left little finger with ankylosis of left middle 
and ring fingers (minor), currently evaluated at 30 percent, 
to include entitlement to an extraschedular rating.

2.  Entitlement to an increased rating for residuals, 
fracture, left metatarsals, 4 and 5, currently evaluated at 
10 percent.

3.  Entitlement to a rating in excess of 10 percent for scar, 
left foot, to include entitlement to an extraschedular 
rating.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1971.

By rating decision in September 1971, service connection was 
granted for partial amputation, left little finger, with 
unfavorable ankylosis of left middle and ring fingers (minor 
extremity) and for residuals, fracture, left metatarsals, 4 
and 5.  In March 1997, the veteran filed a claim for an 
increased rating for a left leg injury and a left hand 
injury.  This appeal arises from the July 1997 rating 
decision from the Pittsburgh, Pennsylvania Regional Office 
(RO) that continued the evaluation of service connected 
partial amputation, left little finger, with unfavorable 
ankylosis of left middle and ring fingers, at 30 percent; 
continued the evaluation of residuals, fracture, left 
metatarsals, 4 and 5 at 10 percent; and granted service 
connection for scars of the left foot and assigned an 
evaluation of 10 percent.  A Notice of Disagreement was filed 
in August 1997 and a Statement of the Case was issued in 
September 1997.  A substantive appeal was filed in October 
1997.
 
The issues of entitlement to an increased rating for partial 
amputation, left little finger with ankylosis of left middle 
and ring fingers (minor), and entitlement to an increased 
rating for residuals, fracture, left metatarsals, 4 and 5, 
are the subjects of the Remand decision below.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to a 
rating in excess of 10 percent for scars of the left foot has 
been obtained by the RO.

2.   The veteran's scars of the left foot are rated at the 
highest schedular rating available, as functional impairment 
has already been considered in conjunction with a separate 
service connected disability.


CONCLUSION OF LAW

A schedular rating in excess of 10 percent for scars of the 
left foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records in pertinent part show 
that he stepped on a mine and suffered injuries to his left 
foot.  The veteran was discharged in part for this 
disability.  It was noted upon separation that the veteran 
had well healed, non tender scars of the dorsal surface of 
the left foot, secondary to the abovementioned injury.

On a VA examination in May 1997, it was noted that the 
veteran had a scar from the Achilles tendon and a scar of the 
fourth and fifth metacarpals.  He complained of tenderness in 
the area of the scar.  There were no skin or vascular changes 
at the site of the scar.  

By rating action of July 1997, service connection for scars 
of the left foot was granted and an evaluation of 10 percent 
was assigned.  The current appeal to the Board arises from 
this action.

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

The undersigned notes that a hearing at the RO before a local 
hearing office was scheduled in December 1998, pursuant to a 
request by the veteran.  The veteran's representative 
reported in December 1998 that the veteran wanted the hearing 
rescheduled after he obtained additional medical evidence.  
There has been no showing of additional evidence obtained, 
nor has a hearing been rescheduled.  However, the undersigned 
finds that no prejudice will inure to the veteran in not 
rescheduling a hearing as to this issue.  As discussed below, 
the veteran is already receiving the highest schedular rating 
for his scar, and the issue pertaining to entitlement to an 
extraschedular rating for the scar is discussed in the Remand 
section below.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (1999).  The veteran's entire history is 
reviewed when determining a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

Under applicable criteria, a 10 percent rating is warranted 
for scars, superficial, tender, and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804.  The 
veteran has received the maximum available under this rating 
code.  

The veteran may additionally be rated higher under Diagnostic 
Code 7805, for scars, other; which is rated on limitation of 
function of part affected.  However, functional impairment is 
inapplicable to an analysis regarding the veteran's scars in 
this case as functional impairment is considered in 
conjunction with the rating for the service connected 
residuals of a fracture of the left metatarsals, 4 and 5.

Therefore, the record does not support the veteran's claim 
for a rating in excess of 10 percent, as the veteran is 
evaluated at the highest rating for scars of the left foot.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for scars of 
the left foot is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for partial amputation of the left little 
finger, with unfavorable ankylosis of the left middle and 
ring fingers and for residuals of a fracture of the left 
metatarsals, 4 and 5.

In reviewing the record, the undersigned notes that the May 
1997 VA examination may not be an adequate reflection of the 
veteran's disability picture as all information was related 
by the veteran's wife and not the veteran.  In this regard, 
the examiner indicated that the veteran's wife interfered 
with the concentration and focus of the examination.  
Accordingly, a VA examination should be conducted with only 
the veteran in the examining room.

Additionally, in the May 1997 VA examination, the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) were 
not addressed.  In that case, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that in evaluating a service connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  The veteran has indicated he has 
pain on use of his left hand and foot.  Therefore, the 
veteran should be afforded an orthopedic examination to 
address the DeLuca requirements.

As well, it was noted in the May 1997 VA examination that an 
x-ray of the left foot was ordered, however it was not done.  
The duty to assist a veteran as provided for in 38 U.S.C.A. 
§ 5107(a) has been interpreted to require providing the 
veteran with a VA examination that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  This is to ensure that the evaluation 
of a disability is a fully informed one.  Therefore, a new 
examination should be provided and all required diagnostic 
tests should be performed.

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the Court held that an 
appellant might be entitled to separate ratings for residuals 
of an injury to include painful scars if the assignment of 
the additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  The RO should determine if separate 
ratings are assignable for a scar of the left wrist as 
related to the manifestations of the service connected left 
hand disability.  

Additionally, the veteran requested a hearing at the RO 
before a local hearing officer in the October 1997 
substantive appeal.  The veteran's representative indicated 
in December 1998 that it was requested that the scheduled 
December 1998 RO hearing be rescheduled as the veteran was 
attempting to obtain additional evidence.  In November 1999, 
the representative indicated that attempts to contact the 
veteran at that point had been unsuccessful.  Therefore, it 
is unclear whether the veteran still wishes to have a 
hearing.  Therefore, the RO should clarify the veteran's 
hearing request prior to further development in this case.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
determine whether he still desires a 
hearing in this case.  If so, a hearing 
should be scheduled.

2.  The RO should additionally contact 
the veteran to obtain the names and 
addresses of all health care providers 
where he has received treatment for the 
service connected partial amputation of 
the left little finger, with unfavorable 
ankylosis of the left middle and ring 
fingers and for residuals of a fracture 
of the left metatarsals, 4 and 5 in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained.  The 
veteran should also be advised that he 
may submit evidence that his service 
connected disabilities cause marked 
interference with employment.  This may 
include records from his employer showing 
time lost from work and evidence of 
frequent period of hospitalizations due 
to his service connected disabilities.
 
3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected partial amputation of the left 
little finger, with unfavorable ankylosis 
of the left middle and ring fingers and 
for residuals of a fracture of the left 
metatarsals, 4 and 5.  The RO should 
ensure that the notice of the examination 
is sent to the veteran's current address.  
The claims folder must be made available 
to the examiner prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
If a specifically requested test is not 
performed, an explanation should be 
noted.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  

It should be assured that the examination 
is conducted with only the veteran in the 
room.

I.  As to the partial amputation of the 
left little finger, with unfavorable 
ankylosis of the left middle and ring 
fingers, the examiner should indicate at 
which joint the amputation occurred.  
Additionally, complete ranges of motion 
in degrees for the left middle and ring 
fingers should be provided and normal 
ranges of motion should be indicated.  
The examiner should indicate whether the 
veteran has ankylosis of the left middle 
and ring fingers. 

The examiner should also determine 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
it is at least as likely as not that 
there is or may be additional range of 
motion loss or ankylosis of the service 
connected left hand disability due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If there is 
functional ankylosis, the position in 
degrees should be given.  If it is not 
feasible to make any determination, the 
examiner should so note and give the 
reasons. 

Given these considerations, the examiner 
should additionally describe whether 
there is functional impairment of the 
hand due to the service connected 
disability such that no effective 
function remains other than that which 
would be equally well served by an 
amputation stumps with a suitable 
prosthetic appliance.  

The examiner should describe any scars 
resulting from service connected injury 
to the left hand and note whether any 
scars are painful and tender on objective 
demonstration or poorly nourished with 
repeated ulceration.  The effect of the 
service connected hand disability on the 
veteran's ability to work should be 
addressed.  If the examiner is unable to 
make any determination, it should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

II.  As to the residuals of a fracture of 
the left metatarsals, 4 and 5, the 
examiner should provide complete range of 
motion in degrees for the left 
metatarsals, 4 and 5, and additionally 
note normal ranges of motion.  The 
examiner should indicate whether the 
veteran has ankylosis of the left 
metatarsals, 4 and 5.  The examiner 
should indicate any left foot disability 
and residual functional impairment of the 
left foot as attributable solely to the 
service connected fractured left 
metatarsals, 4 and 5.  

The examiner should also determine 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
it is at least as likely as not that 
there is or may be additional range of 
motion loss or ankylosis of the service 
connected left foot disability due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If there is 
functional ankylosis, the position in 
degrees should be given.  The examiner 
should discuss the effect of the foot 
disability and the scar of the left foot 
on the veteran's ability to be gainfully 
employed.  If it is not feasible to make 
any determination, the examiner should so 
note and give the reasons. 

4.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claims for 
partial amputation of the left little 
finger, with unfavorable ankylosis of the 
left middle and ring fingers and for 
residuals of a fracture of the left 
metatarsals, 4 and 5 on the basis of all 
the evidence of record.  In addition, 
consideration should be given to whether 
the evidence warrants referral of 
extraschedular consideration.  If any 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
the examination, the RO should consider 
and discuss 38 C.F.R. § 3.655.  If this 
is the case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



